Citation Nr: 1041367	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus.  

4.  Entitlement to an increased rating for service-connected 
depressive disorder, currently evaluated as 30 percent disabling.  

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Philadelphia, Pennsylvania, RO (regional office) of the 
Department of Veterans Affairs (VA).  In May 2007, the Board 
remanded the claims for additional development.  

In January 2007, the Veteran participated in a Travel Board 
hearing with the undersigned.  A transcript of that proceeding 
has been associated with the Veteran's claims folder.  

The issues of entitlement to an increased rating for service-
connected depressive disorder, and entitlement to a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss and tinnitus are not 
related to active service.   

2.  Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has not required a regulation 
of activities.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss, and tinnitus, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).  

2.  The criteria for an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
hearing loss, and tinnitus.  During his hearing, held in January 
2007, the Veteran testified that he was exposed to loud noise 
during his service as a chemical operations specialist.  He 
testified that he was constantly surrounded by the sound of 
gunfire, helicopters and explosions during the course of his 
work.  Specifically, the Veteran stated that after using a 
flamethrower to destroy Viet Cong tunnels, other soldiers would 
then use explosives to destroy the tunnels.  He also stated that 
he was subject to rocket and mortar attacks while in Da Nang.  
 
The Board initially notes that in May 2007, the Board remanded 
these claims.  With regard to the claims for service connection, 
the Board directed that the Veteran be afforded examinations, and 
that etiological opinions be obtained.  The Board also directed 
that an attempt be made to obtain records from the VA Medical 
Center (VAMC) in Honolulu, Hawaii, and that a statement of the 
case be issued as to the issue of entitlement to an initial 
evaluation in excess of 20 percent for service-connected diabetes 
mellitus.  Citing Manlincon v. West, 12 Vet. App. 238 (1999).  

In November 2007, a statement of the case was issued as to the 
issue of entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus (the Veteran 
subsequently perfected his appeal as to this issue, and in April 
2009, he was afforded an examination for his diabetes mellitus).  
In August 2008, the Honolulu VAMC reported that they did not have 
any records for the Veteran.  In April 2009, the Veteran was 
afforded an examination of his hearing and tinnitus.  The 
examination report shows that the examiner stated that the 
Veteran's C-file had been reviewed, and that etiological opinions 
were provided that are accompanied by a sufficient rationale.  
Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean 
v. West, 13 Vet. App. 444, 448- 9 (2000).  Given the foregoing, 
there is no basis to find that this report is inadequate, or that 
a remand for another opinion is required.  See 38 C.F.R. § 
3.159(d) (2010).  

Under the circumstances, the Board finds that there has been 
substantial compliance with its remand.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  

In May 2003, the Veteran filed his claims for service connection.  
In September 2003, the RO denied the claims.  The Veteran has 
appealed.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a sensorineural 
hearing loss, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  It is appropriate 
to consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, October 
4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2010).  

The law provides that, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence of an injury incurred in service shall be accepted 
as sufficient proof of service incurrence of the injury if the 
evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see 
also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000). 

When a medical professional determines that a current condition 
is related to an inservice event, then it necessarily follows 
that the current condition was incurred during service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between current hearing loss and inservice acoustical 
trauma, it follows that an injury was incurred during service); 
Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that 
hearing loss was not noted upon separation, a medical 
relationship between current hearing loss and noise exposure 
during service demonstrates that the veteran incurred an injury 
during service).  

The Veteran's military occupational specialty (MOS) was chemical 
operations specialist, performing operator maintenance or 
supervising the use of nuclear, biological and chemical detection 
and decontamination equipment.  

The Veteran's service treatment reports do not show any relevant 
complaints, or treatment.  The Veteran's separation examination 
report, dated in March 1970, shows that his ears and drums were 
clinically evaluated as normal, and that the results from a 
whispered voice test were 15/15, bilaterally.  The section for 
audiometric test results is blank.  An associated "report of 
medical history" shows that the Veteran denied having a history 
of hearing loss, "running ears," or "ear, nose or throat 
trouble."  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1974 and 2009.  This evidence includes a 
bill from the Brookhaven Hearing Aid Center, dated in July 1997, 
which shows that the Veteran was billed for a hearing aid for his 
left ear.  A report from the Media Hearing Aid Center, dated in 
June 1989, includes audiometric test results in charted form 
only, which appear to show that the Veteran had bilateral hearing 
loss, as it is defined for VA purposes at 38 C.F.R. § 3.385.  VA 
progress notes show that the Veteran received treatment for 
hearing loss and tinnitus symptoms beginning in 2003, with 
notations that he reported his hearing loss began 30 years 
before, and findings that included otitis externa.  A January 
2004 report notes that he had acute otitis externa and a left 
tympanic membrane perforation.  A May 2004 report notes that he 
was 10 days status post stapedectomy, with improved hearing, but 
no change in his tinnitus symptoms.  

With regard to post-service noise exposure and post-service 
employment, the evidence shows that the Veteran reported that he 
had worked for 15 years as a "landscaper," alternatively 
described, in essence, as lawn care.  See e.g., VA progress 
notes, dated in June, November, and December of 2003: see also 
Veteran's claim (VA Form 21-526), received in June 2003 (noting a 
history of employment for 15 years in "housecleaning" and 
"lawns"); July 2003 SSA report (noting that hearing loss was 
shown in a June 2003 report, and complaints of tinnitus, and that 
a May 2003 report showed that, "He is doing yard work daily.").  
Other reports also indicate noise exposure.  See e.g., November 
2003 VA progress note (noting a 1987 chain saw injury with facial 
lacerations).  

A VA examination report, dated in April 2009, shows that the 
Veteran reported a 40-year history of tinnitus, a 20-year history 
of hearing loss that had been gradual, and two post-service ear 
surgeries.  He stated that following service, he had worked in 
restaurants, as a bellman, and in "general laboring doing 
construction work."  He denied recreational noise exposure in 
the form of "noisy hobbies."  On examination, the Veteran had 
bilateral hearing loss, as it is defined for VA purposes at 38 
C.F.R. § 3.385.  The examiner summarized the Veteran's relevant 
medical history, to include noting that February 1968 testing 
(i.e., upon entrance into service) was within normal limits, that 
there was no relevant inservice treatment, or treatment within 
one year of separation from service, and that he had post-service 
bilateral ear surgeries.  The examiner concluded that it was less 
likely that the Veteran's hearing loss and tinnitus were related 
to his service.  The examiner stated that the Veteran's C-file 
had been reviewed.   
  
The Board has determined that the claims must be denied.  The 
Veteran's service treatment reports do not show treatment for 
either hearing loss, or tinnitus.  His separation examination 
report does not note either hearing loss, or tinnitus, and he 
denied a history of hearing loss in the associated "report of 
medical history."  In addition, assuming arguendo that the 1997 
bill for a hearing aid is sufficient to show the presence of 
hearing loss as defined for VA purposes, this is the earliest 
medical evidence of either hearing loss, or tinnitus.  This 
report is dated approximately 26 years after separation from 
service.  This lengthy period without treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, the April 2009 VA examination 
report shows that the Veteran stated that his hearing loss began 
about 20 years before, which is many years after separation from 
service.  The evidence shows a post-service history that includes 
at least 15 years in lawn care/landscaping, treatment for otitis 
externa and a perforated left tympanic membrane, and a 
stapedectomy, and there is no competent evidence to show that the 
Veteran has hearing loss, or tinnitus, that is related to his 
service.  In this regard, the only competent opinions are found 
in the April 2009 VA examination report, and both of these 
opinions weigh against the claims.  Finally, there is no 
competent evidence to show that sensorineural hearing loss was 
manifested to a compensable degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claims, and that the claims must be denied.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that bilateral 
hearing loss, and tinnitus, were caused or aggravated by service 
that ended in 1970.  In his claim (VA Form 21-526), received in 
June 2003, the Veteran stated that he had had tinnitus since 
1970.  This lay evidence is competent evidence to show that the 
Veteran experienced symptoms of hearing loss, and ringing in the 
ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).    

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay statements are insufficiently 
probative to warrant a grant of either of the claims.  The issues 
on appeal are based on the contentions that bilateral hearing 
loss, and tinnitus, were caused or aggravated by service that 
ended in 1970.  The Veteran's other descriptions of his symptoms 
have been considered.  However, the Board finds that the medical 
evidence warrants greater probative value on the issues of 
whether his bilateral hearing loss, or tinnitus, are related to 
his service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Specifically, when the Veteran's service treatment 
records (which show no relevant complaints, findings, or 
diagnoses), and his post-service medical records are considered 
(which do not show any relevant treatment prior to 1997, and 
which do not contain competent evidence of a nexus between 
hearing loss, or tinnitus, and the Veteran's service), the Board 
finds that the service treatment reports, and the medical 
evidence, outweigh the lay statements, to the effect that the 
Veteran has the claimed conditions that are related to his 
service.  To the extent that the Veteran may have intended to 
assert that he has the claimed conditions due to participation in 
combat, a determination as to whether he participated in combat 
need not be made at this time, as the Court has held that 38 
U.S.C.A. § 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service, and no such competent 
nexus evidence is currently of record.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

Finally, in an October 2010 brief, the Veteran's representative 
argued that the Veteran had not yet been afforded an audiologic 
test as mandated by the Board's May 2007 remand.  It was also 
argued that during service the Veteran was exposed to rifle, 
machine gun, grenade, and vehicle noise, that, "tissue death in 
the ear begins at 180 Db" (decibels) (internet addresses 
omitted) and that, "This threshold likely would have been 
reached the first time on a rifle range.  His post-service 
exposure was not this severe so far as we can tell."  

However, subsequent to the  Board's May 2007 remand, in April 
2009, the Veteran was afforded audiological testing and a 
physical examination (the results and adequacy of this 
examination report are discussed elsewhere in this decision).  
With regard to the cited evidence as to "tissue death," and the 
assertion that the Veteran "likely" was exposed to noise loud 
enough to cause tissue death, there is no competent evidence to 
show that the Veteran has sustained "tissue death" involving 
his hearing, and in any event, the cited evidence is general in 
nature and does not specifically relate to the facts and 
circumstances surrounding the Veteran's particular case.  The 
arguments and evidence provided are therefore considered too 
speculative, general, and inconclusive in nature to warrant a 
grant of the claim for hearing loss.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claims, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  Increased Initial Evaluation

In September 2003, the RO granted service connection for diabetes 
mellitus and assigned a 20 percent rating, with an effective date 
for service connection (and the 20 percent rating) of May 12, 
2003.  In May 2007, the Board determined that a timely notice of 
disagreement had been received as to the issue of entitlement to 
an initial evaluation in excess of 20 percent for diabetes 
mellitus, and remanded this issue for issuance of a statement of 
the case.  Citing Manlincon v. West, 12 Vet. App. 238 (1999).  A 
statement of the case was issued in November 2007.

It does not appear that a timely VA Form 9 (Substantive Appeal) 
was received.  However, the Board finds that even though there is 
not a timely VA Form 9 (Substantive Appeal) of record, this issue 
is before the Board because in November 2009, the RO issued a 
supplemental statement of the case on this issue.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009) (holding that a timely 
substantive appeal is not necessary to confer jurisdiction on the 
Board, and that if the RO or Board take actions to indicate that 
an issue is on appeal or the RO fails to close the appeal, 
thereby indicating to the Veteran that an appeal was perfected, 
the Board likely has jurisdiction of the issue, regardless of 
whether there is a substantive appeal).  See also Gonzales-
Morales v. Principi, 16 Vet. App. 556, 557 (2003).  

With regard to the history of the disability in issue, it appears 
that the Veteran was determined to have diabetes in 2003.  See 38 
C.F.R. § 4.1 (2010); August 2003 VA examination report (noting a 
two-to-three month history of diabetes mellitus).  

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal period, 
based on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all the evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to this claim.  

The Veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to Diagnostic Code 7913.  Under 
Diagnostic Code 7913, a 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

Regulation of activities is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010).  In this 
case, service connection is currently in effect for disabilities 
that include a depressive disorder, and erectile dysfunction, 
both as secondary to diabetes, and the Veteran is receiving 
special monthly compensation under 38 U.S.C.A. § 1114(k) on 
account of loss of use of a creative organ.  

The medical evidence consists of VA and non-VA reports, dated 
between 2003 and 2009.  This evidence includes VA progress notes 
which show that the Veteran has been found to have type 2 
diabetes mellitus/ NIDDM (non-insulin dependent diabetes 
mellitus), that he took medications for his diabetes, and that he 
has repeatedly been counseled on his diet.  See e.g., November 
2003 VA hospital report; VA progress notes, dated in October 
2003, January and April of 2004, and January 2005 (the January 
2004 note states that he participated in a physical fitness 
class, and that he was off of medication for diabetes, with 
"blood sugars in acceptable range," and that he was "on diet, 
exercise, and monitoring alone.").  A March 2007 statement from 
R.N.T., a VA physician's assistant, states that the Veteran 
"does indeed need to follow an[d] 1800 Cal (calorie) ADA diet 
plan, and has also been advised to increase his aerobic exercise- 
Walking, etc. to at least 20 minutes per day."   

A VA examination report, dated in August 2003, shows that the 
Veteran was noted to be taking oral medication and to follow a 
diet.  The assessment noted type 2 diabetes mellitus without end-
organ damage.  

A VA examination report, dated in April 2009, shows that the 
Veteran was noted to have lost 36 pounds over four years after 
going on a "healthy diet," with currently stable weight.  The 
report states, "He is on no exercise restrictions, nor is he on 
any dietary restriction other than avoidance of excess calories 
so as not to experience any increase in weight and avoidance of 
sugary food and drink."  The relevant diagnosis was diabetes 
type 2. 

The Board finds that the Veteran's increased initial rating claim 
must be denied.  The evidence shows that the Veteran has type 2 
non-insulin dependent diabetes mellitus, and that he has, at 
least during part of the appeal period, been on medications for 
control of his diabetic symptoms, and that he has been on a 
restricted diet.  However, and in any event, there is no medical 
evidence showing that the Veteran's diabetes requires regulation 
of activities, as that term is defined in the applicable 
regulation.  In this regard, in addition to the March 2007 
statement from R.N.T., the VA progress notes indicate that he has 
repeatedly been encouraged to exercise, and the April 2009 VA 
examination report specifically states that the Veteran is not 
restricted from strenuous activities.  Accordingly, as there is 
no evidence that the Veteran's diabetes has required restriction 
of activities at any time during the rating period on appeal, the 
Board concludes that his symptoms more closely approximate the 
criteria for the currently assigned 20 percent evaluation.

In summary, the Board finds that the evidence demonstrates 
symptoms consistent with a 20 percent rating, and the 
preponderance of the evidence is against an initial evaluation in 
excess of 20 percent for diabetes mellitus.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  


III.  VCAA

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligations in this case were accomplished by 
way of letters from the RO to the Veteran dated in July 2003 and 
March 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
SSA records.  The Veteran has been afforded examinations.  With 
regard to the claims for service connection, etiological opinions 
have been obtained.  A review of the VA examination report shows 
that the examiner stated that he had reviewed the Veteran's C- 
file.  It shows that the examiner recorded the Veteran's verbal 
history of his symptoms, and summarized his relevant medical 
history.  An audiological examination was performed, and detailed 
findings are included in the report.  The examiner essentially 
determined that the Veteran's bilateral hearing loss, and 
tinnitus, are not related to his service, and his opinions are 
accompanied by a sufficient rationale.  The Board stresses that 
the Veteran's assertions as to his inservice noise exposure are 
considered credible.  However, upon a review of his C-file, the 
audiologist determined that his current hearing loss and tinnitus 
are not related to his service.  Given the foregoing, there is no 
basis to find that this report is inadequate, or that a remand 
for another opinion is required.  See 38 C.F.R. § 3.159(d) 
(2010); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).    

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). 


ORDER

Service connection for hearing loss, and tinnitus, is denied.

An initial evaluation in excess of 20 percent for service-
connected diabetes mellitus is denied.  


REMAND

In a June 2009 rating decision, the RO denied the Veteran's 
claims for an increased rating for his service-connected 
depressive disorder, evaluated as 30 percent disabling, and for a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected disability.  
In August 2009, the Veteran filed a timely notice of disagreement 
(NOD) as to both of these issues.  See Veteran's "statement in 
support of claim" (VA Form 21-4138), received in August 2009.  

Because a timely NOD was filed, the RO/AMC must provide the 
Veteran with a Statement of the Case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect 
to the issues of entitlement to an 
increased rating for service-connected 
depressive disorder, and entitlement to a 
total disability rating for compensation 
purposes based on individual 
unemployability due to service-connected 
disability.  The Veteran should be advised 
that he may perfect his appeal of these 
issues by filing a Substantive Appeal 
within 60 days of the issuance of the 
Statement of the Case, see 38 C.F.R. 
§ 20.302(b), or alternatively, within the 
time proscribed by law to perfect an appeal 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


